Citation Nr: 0600215	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  00-20 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the trigone and palate, including based on nicotine 
dependence allegedly occurred in service.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.

The instant appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for squamous cell carcinoma of the trigone 
and palate.  This case was remanded by the Board of Veterans' 
Appeals (Board) for further development in June 2004.

The Board notes that as the claim for benefits in this case 
was filed prior to June 9, 1998, 38 U.S.C.A. § 1103, which 
nullifies 38 C.F.R. § 3.303(d) with respect to tobacco 
claims, is inapplicable. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that further development is warranted as 
certain action requested in the June 2004 Board remand has 
not been performed in full.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  

The RO was requested to obtain pertinent VA treatment records 
since January 1999.  However, the RO only developed VA 
treatment records from September 2003 to October 2004.  
Pertinent VA treatment records developed between January 1999 
and September 2003, a period of almost four years, have not 
yet been associated with the claims folder.  Thus, another 
remand is warranted to develop the additional VA treatment 
records.

In addition, the Board notes that the veteran failed to 
report for the January 2005 VA examination scheduled in 
response to Board's June 2004 remand.  Because the evidence 
of record reveals at least two medical opinions that tend to 
show a relationship between the veteran's in-service smoking 
and his throat cancer, the Board finds that additional 
development for a VA medical opinion is necessary.  The two 
favorable medical opinions include (1) an October 2000 
written statement from H. Merson, D.D.S., M.D., which noted 
that the veteran's "cigarette smoking could have possibly 
caused his head and neck cancer"; and (2) a December 1997 VA 
treatment record prepared by a registered nurse that reported 
that a "connection exists" between the veteran's smoking 
and his cancer.  This evidence is not complete and does not 
aid the Board in making an informed decision.  A thorough and 
contemporaneous examination is required.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should develop all pertinent 
VA treatment records, including treatment 
the West Palm Beach Medical Center from 
January 1999 and September 2003 and since 
October 2004.

2.  A VA medical opinion should be 
developed.  An examination should be 
scheduled only if the physician feels an 
examination of the veteran is required in 
order to answer the questions below.  The 
physician should advance an opinion 
addressing the following questions:

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's squamous cell 
carcinoma of the left trigone and 
palate is based on smoking in 
service?

If and only if the physician finds 
that it is less likely than not that 
the veteran's squamous cell 
carcinoma of the left trigone and 
palate is based on smoking in 
service, the physician should 
address the additional questions, 
below.

b.  Is it more likely than not; at 
least as likely as not; or less 
likely than not that the veteran has 
nicotine dependence?

If and only if the physician finds 
that it is more likely than not or 
at least as likely as not that the 
veteran has nicotine dependence, the 
following question must be answered:

c.  Is it more likely than not; at 
least as likely as not; or less 
likely than not that the veteran's 
nicotine dependence is related to 
service?

If and only if the physician finds 
that it is more likely than not or 
at least as likely as not that the 
veteran has nicotine dependence 
related to service, the following 
question must be answered:

d.  Is it more likely than not; at 
least as likely as not; or less 
likely than not that the veteran's 
nicotine dependence is a proximate 
cause of the veteran's squamous cell 
carcinoma of the left trigone and 
palate?

A review of the claims folder should be 
made in connection with the medical 
opinion.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

3.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued an 
SSOC which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



 
 
 
 

